Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is unclear how an insulating layer can be electrically connected to anything as it is not conductive.  For the purposes of this action the first portion and the second portion are being interpreted as being connected not electrically connected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 5, 6, 9-14 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hong et al. (US Pat. Pub. 2019/0386051).
Regarding claim 1, Hong teaches a semiconductor device comprising:
a crystalline substrate having a first surface and a second surface vertically opposite each other [fig. 1a, 22, first surface with 20 on it and second surface with 34, paragraph [0020] teaches crystalline silicon];
an insulating layer disposed on the first surface of the crystalline substrate [fig. 1a, 150, paragraph [0021] teaches low-k insulating materials];
an etch stop layer interposed between and contacting the crystalline substrate and the insulating layer [fig. 1a, 20, [paragraph [0020] teaches silicon nitride which is a common etch stop material];
a conductive through via structure penetrating the crystalline substrate and the insulating layer [fig. 1a, TSV]; and
an insulating separation layer disposed horizontally adjacent to the conductive through via structure, and having an inner wall and an outer wall opposite the inner wall, the inner wall contacting the conductive through via structure [fig. 1a, 28a, contacts TSV on the inner wall],
wherein the insulating separation layer includes a first portion disposed between the conductive through via structure and the crystalline substrate, and a second portion disposed between the conductive through via structure and the etch stop layer [fig. 1a, the first portion between 22 and TSV, the second portion the rest of 28a below], and

Regarding claim 2, Hong discloses the semiconductor device of claim 1, wherein a first gap between the outer wall of the first portion and the conductive through via structure is smaller than a second gap between the outer wall of the second portion and the conductive through via structure [fig. 1a, the bottom of the TSV has a bigger gap between the outer wall and the TSV than the first gap of the upper portion].
Regarding claim 3, Hong teaches the semiconductor device of claim 1, further comprising a wiring pattern disposed on a bottom surface of the insulating layer [fig. 1a, 14],
Wherein the conductive through via structure is connected to the wiring pattern [fig. 1a, the TSV is connected to 14].
Regarding claim 5, Hong disclose s the semiconductor device of claim 1, wherein the insulating separation layer surrounds the through via structure [fig. 1a, 28a is on both sides of the TSV surrounding it].
Regarding claim 6, Hong teaches the semiconductor device of claim 1, further including transistors disposed in the crystalline substrate and/or on the first surface of the crystalline substrate [fig. 1a, 100 contains transistors and is on the first surface].
Regarding claim 9, Hong discloses the semiconductor device of claim 1, wherein the etch stop layer includes a material different from the insulating layer [paragraphs [0020 and 0021], insulating layer 150 contains low-k materials and polymer films, etch stop layer 20 contains silicon nitride].

a crystalline semiconductor substrate [fig. 1a, 22, paragraph [0020] teaches crystalline];
an etch stop layer disposed on a first surface of the crystalline semiconductor substrate [fig. 1a, 20, paragraph [0020] teaches silicon nitride which is a common etch stop material]; 
a conductive through via structure penetrating the crystalline semiconductor substrate and the etch stop layer [fig. 1a, TSV]; and
an insulating separation layer disposed between the conductive through via structure and the crystalline semiconductor substrate [fig. 1a, 28a],
wherein a lower portion of the insulating separation layer contacts a portion of the etch stop layer [fig. 1a, a lower portion of 28a touches 20].
Regarding claim 11, Hong teaches the semiconductor device of claim 10, further comprising a wiring pattern disposed under the etch stop layer [fig. 1a, 14].
Regarding claim 12, Hong discloses the semiconductor device of claim 11, further comprising an insulating layer disposed between the etch stop layer and the wiring pattern, and having an etch selectivity with respect to the etch stop layer, wherein the conductive through via structure passes through the insulating layer [fig. 1a, 150, TSV passes through 150, paragraphs [0020 and 0021] teach layer 150 has etch selectivity with respect to 20].
Regarding claim 13, Hong teaches the semiconductor device of claim 12, wherein the insulating separation layer includes a first portion disposed between the conductive through via structure and the crystalline semiconductor substrate, and a 
wherein the second portion is connected to the first portion, and
wherein the second portion protrudes toward a side surface of the etch stop layer [fig. 1a, the second portion has a region that protrudes outward towards a side surface of the etch stop layer].
Regarding claim 14, Hong discloses the semiconductor device of claim 12, wherein, from a cross-sectional view, the insulating separation layer includes a first insulating isolation pattern disposed on a first sidewall of the conductive through via structure, and a second insulating isolation pattern disposed on a second sidewall of the conductive through via structure [fig. 1a, 28a on the left side of the TSV and 28a on the right side of the TSV], and
wherein the second sidewall is opposite to the first sidewall, wherein the first insulating isolation pattern and the second insulating isolation pattern each includes a first portion disposed between the conductive through via structure and the crystalline semiconductor substrate, and a second portion disposed between the conductive through via structure and the etch stop layer and connected to the first portion [fig. 1a, a first portion of 28a between 22 and TSV and a second portion between 20/150 and TSV], and
wherein the second portion of the first and second insulating isolation patterns protrudes toward respective side surfaces of the etch stop layer [fig. 1a, the second 
Regarding claim 17, Hong teaches the semiconductor device of claim 10, further comprising:
A wiring layer including a plurality of insulating layers and a wiring structure on a bottom surface of the etch stop layer [fig. 1a, wiring layer 14, wiring structure 12, dielectric 10, paragraph [0019] teaches a plurality of insulating layers]; 
a connection terminal disposed under the wiring layer [fig. 1a, the well region between the transistors 5]; and 
a conductive pad disposed on an upper surface of the conductive through via structure [fig. 1a, 34],
wherein the conductive through via structure is electrically connected to the connection terminal [fig. 1a, the TSV is electrically connected to the transistors using the terminal, the wiring structure, and the wiring layer].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1-3, 5, 6, 9-14 and 17 above, and further in view of the following arguments.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 18, Hong teaches a semiconductor device comprising:
a substrate [fig. 1a, 300];
a first semiconductor device disposed on the substrate [fig. 1a, 100]; and
a second semiconductor device disposed on the first semiconductor device [fig. 1a, 200], wherein the first semiconductor device comprises: 
a first crystalline semiconductor substrate [fig. 1a, 22, paragraph [0020] teaches crystalline];
a first etch stop layer disposed on the first surface of the first crystalline semiconductor substrate [fig. 1a, 20, paragraph [0020] teaches silicon nitride which is a common etch stop material];

a first insulating separation layer disposed between the first conductive through via structure and the first crystalline semiconductor substrate [fig. 1a, 28a],
wherein a lower portion of the first insulating separation layer contacts a portion of the first etch stop layer [fig. 1a, 28a below the substrate 22 is considered a lower portion and it contacts 20].
With respect to the height of the conductive through via structure, Hong fails to specifically teach this.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired connectivity.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 20, Hong teaches the semiconductor device of claim 18, wherein the first insulating separation layer includes:

a second portion disposed between the first conductive through via structure and the first etch stop layer [fig. 1a, 28a between 20/150 and TSV], and being connected to the first portion, the second portion protruding toward a respective side surfaces of the first etch stop layer [fig. 1a, the second portion has a region that protrudes outward towards a side surface of the etch stop layer].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claims 1-3, 5, 6, 9-14 and 17 above, and further in view of Yoshida (US Pat. Pub. 2001/0011771).
Regarding claim 4, Hong fails to teach the use of a barrier metal interposed between the metal pattern and the insulating layer.  However, Yoshida teaches the use of a barrier metal on wiring layers in a semiconductor device [fig. 7, 16 on metal patterns 7].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Yoshida into the method of Hong by forming a barrier metal on the wiring pattern.  The ordinary artisan would have been motivated to modify Hong in the manner set forth above for at least the purpose of utilizing materials which protects the metal below during processing and from mechanical damage [Yoshida, paragraphs [0084 and 0085]].



Allowable Subject Matter
Claims 8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.M.P/Examiner, Art Unit 2816    

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816